 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KUANGHUEI LIANG, et al.,                        No. 2:21–cv–0594–JAM–KJN PS

12                        Plaintiffs,                    ORDER & FINDINGS AND
                                                         RECOMMENDATIONS
13             v.
                                                         (ECF Nos. 1-4)
14       MICKEY ANDERSON,
15                        Defendant.
16

17            All three plaintiffs are representing themselves in this action and seek leave to proceed in

18   forma pauperis (“IFP”). 1 (ECF Nos. 2-4.) See 28 U.S.C. § 1915. Plaintiffs’ affidavits in support

19   of their IFP requests make the required financial showing. Accordingly, the court grants each

20   plaintiff’s IFP request.

21            The determination that a plaintiff may proceed IFP does not complete the required

22   inquiry, however. Pursuant to the IFP statute, federal courts must screen IFP complaints and

23   dismiss the case if the action is “frivolous or malicious,” “fails to state a claim on which relief

24   may be granted,” or seeks monetary relief against an immune defendant. 28 U.S.C.

25   § 1915(e)(2)(B); Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)

26   (“[S]ection 1915(e) not only permits but requires a district court to dismiss an [IFP] complaint

27
     1
      This action proceeds before the undersigned pursuant to 28 U.S.C. § 636(b)(1) and Local
28   Rule 302(c)(21).
                                                     1
 1   that fails to state a claim.”). Further, federal courts have an independent duty to ensure that

 2   federal subject-matter jurisdiction exists. See United Investors Life Ins. Co. v. Waddell & Reed

 3   Inc., 360 F.3d 960, 967 (9th Cir. 2004).

 4          Legal Standards

 5          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

 6   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

 7   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

 8   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

 9   490 U.S. at 327.

10          To avoid dismissal for failure to state a claim, a complaint must contain more than “naked

11   assertions,” “labels and conclusions,” or “a formulaic recitation of the elements of a cause of

12   action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). In other words,

13   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

14   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, relief

15   cannot be granted for a claim that lacks facial plausibility. Twombly, 550 U.S. at 570. “A claim

16   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

17   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

18   678. When considering whether a complaint states a claim upon which relief can be granted, the

19   court must accept the well-pled factual allegations as true, Erickson v. Pardus, 551 U.S. 89, 94

20   (2007), and construe the complaint in the light most favorable to the plaintiff, see Papasan v.

21   Allain, 478 U.S. 265, 283 (1986).

22          In addition, the court must dismiss a case if, at any time, it determines that it lacks subject

23   matter jurisdiction. Fed. R. Civ. P. 12(h)(3). A federal district court generally has jurisdiction

24   over a civil action when (1) a federal question is presented in an action “arising under the

25   Constitution, laws, or treaties of the United States” or (2) there is complete diversity of

26   citizenship between the parties and the amount in controversy exceeds $75,000. See 28 U.S.C.

27   §§ 1331, 1332(a).

28          Pleadings by self-represented litigants are liberally construed. See Haines v. Kerner, 404
                                                        2
 1   U.S. 519, 520-21 (1972); Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).

 2   Unless it is clear that no amendment can cure the defects of a complaint, a self-represented

 3   plaintiff proceeding IFP is ordinarily entitled to notice and an opportunity to amend before

 4   dismissal. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other

 5   grounds by statute as stated in Lopez, 203 F.3d 1122; Franklin v. Murphy, 745 F.2d 1221, 1230

 6   (9th Cir. 1984). Nevertheless, leave to amend need not be granted when further amendment

 7   would be futile. See Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 339 (9th Cir. 1996).

 8          Analysis

 9          Plaintiffs are a family of three who bring this complaint against their next-door neighbor,

10   Mickey Anderson. 2 Plaintiffs describe a long history of abuse by Mr. Anderson, ranging from

11   loud music and verbal harassment to assault and battery. (ECF No. 1 at 10-14, 21.) According to

12   plaintiffs, the parties filed various Temporary Restraining Orders against each other in state court,

13   and the police were summoned to their property on many occasions. (Id. at 11-13.) Attached to

14   the complaint are court filings from a criminal case brought against Mr. Anderson in San Joaquin

15   County state court, based on some of the same conduct alleged in the complaint. (Id. at 17-33.)

16          Plaintiffs assert that subject-matter jurisdiction lies in this court based on the existence of

17   federal questions, see 28 U.S.C. § 1331. (Id. at 3-4.) The only statutes plaintiffs allege defendant

18   violated, however, are provisions of the federal criminal code and the federal tax code. (Id. at 9.)

19   For relief, plaintiffs request that the court “stay the civil procedure and start a criminal procedure

20   against Mr. Anderson.” (Id. at 15, 16.) They also seek an order requiring Mr. Anderson to

21   “move out” and pay them nearly $10 million in damages. (Id. at 16.)

22          The complaint does not contain any viable causes of action over which this court would

23   possess subject-matter jurisdiction. The only statutes identified by plaintiffs are clearly

24   inapplicable to this case. (Id. at 9 (citing four sections of U.S. Code title 18 and one section of

25   2
       Plaintiffs filed several separate cases against Mr. Anderson in this court recently. The complaint
26   in the first one asserted largely the same allegations that plaintiffs make here. Liang et al. v.
     Anderson et al., No. 2:20-cv-01990-JAM-DB (complaint filed Oct. 5, 2020). On March 29, 2021,
27   the day before plaintiffs filed the present suit, the Magistrate Judge assigned to that case
     recommended denying plaintiffs’ IFP request and dismissing the case for lack of jurisdiction and
28   as barred by Rooker-Feldman and Younger abstention doctrine. (Id., ECF No. 3.)
                                                          3
 1   title 26).) Plaintiffs, as private citizens, have no authority to bring claims under criminal statutes.

 2   See Allen v. Gold Country Casino, 464 F.3d 1044, 1048 (9th Cir. 2006) (no private right of action

 3   for violation of criminal statutes). And 26 U.S.C. § 6673(a)(1)—a portion of the internal revenue

 4   code which allows a tax court judge to impose penalties against a taxpayer who takes an

 5   unsupportable position in litigation—does not apply to plaintiffs’ situation in the slightest.

 6   Accordingly, the complaint fails to state a claim upon which relief can be granted.

 7          The complaint also cannot be construed to assert a valid cause of action that would give

 8   this court jurisdiction over plaintiffs’ difficulties with Mr. Anderson. The only potential claims

 9   suggested by plaintiffs’ allegations are state law personal injury claims, not claims based on

10   federal law. For state law claims, federal courts only have subject-matter jurisdiction if the

11   parties are completely “diverse” from each other and the amount in controversy exceeds $75,000.

12   See 28 U.S.C. § 1332(a)(1). Complete diversity requires that each plaintiff must be a citizen of a

13   different state from the defendant(s). See Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S.

14   546, 553 (2005). However, here, this dispute is between two sets of neighbors, both of which

15   reside in California. (ECF No. 1 at 7-8 (listing California addresses for all parties).)

16          Given that the court can see no way for plaintiffs to establish this court’s subject-matter

17   jurisdiction over the dispute alleged in this complaint, the undersigned recommends that this

18   action be dismissed without leave to amend. See Cahill, 80 F.3d at 339.

19                                                  ORDER

20          Accordingly, IT IS HEREBY ORDERED that plaintiffs’ requests to proceed in forma

21   pauperis (ECF Nos. 2-4) are GRANTED.

22                                        RECOMMENDATIONS

23          In addition, IT IS HEREBY RECOMMENDED that:

24          1. The action be DISMISSED without prejudice and without leave to amend; and

25          2. The Clerk of Court be directed to CLOSE this case.

26          These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

28   days after being served with these findings and recommendations, plaintiffs may file written
                                                         4
 1   objections with the court. Such a document should be captioned “Objections to Magistrate

 2   Judge’s Findings and Recommendations.” Plaintiffs are advised that failure to file objections

 3   within the specified time may waive the right to appeal the District Court’s order. Turner v.

 4   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir.

 5   1991).

 6   Dated: May 4, 2021

 7

 8

 9

10
     lian.0595
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
